Citation Nr: 1811213	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-15 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for intervertebral disc syndrome (IVDS) with degenerative arthritis of the lumbar spine (low back disability).

2. Entitlement to an initial disability rating in excess of 20 percent for right lower extremity sciatica associated with a low back disability. 

3. Entitlement to an initial disability rating in excess of 20 percent for left lower extremity sciatica associated with a low back disability.

4. Entitlement to service connection for posttraumatic stress disorder (PTSD).

5. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, major depressive disorder (MDD), substance-induced mood disorder, schizoaffective disorder, antisocial personality disorder, and somatic symptom disorder, including as secondary to a service-connected low back disability and service-connected bilateral lower extremity sciatica or as a residual of a traumatic brain injury (TBI).

6. Entitlement to service connection for headaches, to include as due to a TBI.

7. Entitlement to service connection for diabetes.

8. Entitlement to service connection for hypertension.

9. Entitlement to service connection for glaucoma, to include as due to a TBI.

10. Entitlement to service connection for a right shoulder disability, to include muscle spasm.

11. Entitlement to service connection for a disability of the right arm.

12. Entitlement to service connection for a right knee disability.

13. Entitlement to service connection for a left knee disability.

14. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1981 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his May 2014 substantive appeal, the Veteran requested a Board hearing.  Subsequently, in October 2016, the Veteran withdrew his request.

The issue of entitlement to a TDIU has been raised by the record during the course of the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  Accordingly, that issue has been added to the title page.

The issues of (1) service connection for a right knee disability; (2) service connection for a left knee disability; (3) service connection for glaucoma; (4) service connection for a right shoulder disability; (5) service connection for a right arm disability;  (6) an increased initial rating for right lower extremity sciatica; (7) an increased initial rating for left lower extremity sciatica; and (8) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  Additionally, as discussed below, the Board will find that the Veteran is entitled to at least a 40 percent initial rating for a low back disability.  However, further development is necessary to determine whether he is entitled to an even higher rating.  Thus, this issue is also addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



VETERAN'S CONTENTIONS

The Veteran is seeking service connection for PTSD, additional acquired psychiatric disorders in addition to PTSD, diabetes, hypertension, and headaches.  He is also seeking a higher initial rating for his service-connected low back disability.  Regarding the claimed PTSD, acquired psychiatric disorders, and headaches, the Veteran has contended that these disabilities were a result of an in-service incident where he fell down a flight of stairs.  Comparatively, in regard to the Veteran's diabetes and hypertension claims, the Veteran has generally asserted that these conditions originated in or were caused by service.  Regarding his service-connected low back disability, the Veteran has stated that the symptoms of his low back disability are more severe than his assigned rating reflects.


FINDINGS OF FACT

1. The medical evidence of record documents current diagnoses of the following disabilities: PTSD; MDD; somatic symptom disorder; alcohol dependence; cocaine abuse; schizoaffective disorder not otherwise specified (NOS); polysubstance abuse; headaches; mild TBI; moderate TBI; hypertension; and diabetes.

2. September 1981 service treatment records (STRs) document that the Veteran received emergency medical care in service after falling down a flight of stairs.  The Veteran complained of continuous low back pain after the fall.  Evaluations of the Veteran revealed that his pupils were equal and reactive to light, that he had sensation in all of his limbs, and that he had full range of motion in both feet.  Following the fall, the Veteran was abruptly discharged from service in October 1981.

3. The Veteran's December 1980 enlistment examination did not note a mental health disorder, headaches, hypertension, or diabetes.

4. In April 2011, the Veteran was afforded a VA examination for multiple conditions.  Regarding the Veteran's low back, the Veteran reported that his low back disability limited his ability to walk and that he had experienced falls.  The Veteran reported the symptoms of stiffness, spasms, decreased motion, and numbness.  The Veteran stated that he suffered from constant severe pain in the lower back.  Upon physically examining the Veteran, the examiner noted the use of a brace during ambulation.  Additionally, intermittent muscle spasms were present.  During initial range of motion testing, forward flexion of the thoracolumbar spine was limited to 45 degrees, with objective evidence of pain first present at 45 degrees.  The Veteran was able to perform repetitive-use testing, but there was no additional degree of limitation.  The examiner remarked that the Veteran's low back disability made performing work-related activities and activities of daily living difficult.

Related to the Veteran's claim for headaches, the Veteran stated that he suffered from a head injury in service after falling down stairs in boot camp.  As a result of the injury, the Veteran said that he was dazed, confused, and saw stars.  The Veteran reported that he currently had bad headaches that required him to stay in bed.  The Veteran stated that the headaches occurred 2 to 3 times per day.  The examiner provided the Veteran with a diagnosis of headaches and commented that the in-service fall could be classified as a focal injury.

5. Thereafter, in a May 2011 VA examination, the Veteran again recounted a head injury in service after falling down stairs during basic training.  The Veteran indicated that he sustained back and head injuries and had developed mood swings, confusion, concentration, and attention problems since the fall.  The Veteran described his current symptoms as lack of motivation, back issues, depression, mood swings, and frequent headaches.  The examiner first commented that the Veteran was a reliable historian.  After evaluating the Veteran, the examiner noted that the Veteran's in-service head injury was likely moderate.  The examiner then provided mental health diagnoses of schizoaffective disorder NOS and polysubstance abuse.  The examiner also noted non-mental-health diagnoses of hypertension and diabetes.

6. In a June 2012 VA treatment record, the Veteran complaint of constant sharp pain in his lower back, exacerbated by movement.  The Veteran was then assessed with degenerative joint disease of the back.

7. In a July 2012 VA treatment record, the Veteran was assessed with headaches in association with a history of a TBI.  

8. In an August 2012 VA treatment record, the Veteran was assessed with a mild TBI by history in the military.  The clinician commented that cognitive sequelae of mild concussions are transient, self-limiting, occur at the time of injury, and improve over days to weeks to a few month, remitting completely in the majority of patients.  However, the clinician noted that the Veteran had had several concussions post service which had a greater potential for diffuse axonal changes.  Additionally, the Veteran had microvascular ischemic changes, likely due to other risk factors of tobacco use, alcohol use, drug use, diabetes, hypertension, and hyperlipidemia  The clinician commented that the Veteran's report of worsening TBI symptoms over time coincided with the worsening of other issues, including poor sleep, headaches, and depression.  The clinician concluded that the combination of head injuries with drug use, alcohol use, and depression caused a potential latency effect regarding the symptoms of said injuries, akin to what boxers deal with.

9. In a September 2012 VA mental health note, the clinician noted that the Veteran has a history of a TBI, alcohol dependence, PTSD, and depression.  The Veteran again recounted the 1981 in-service fall incident to the clinician.  After evaluating the Veteran, the clinician diagnosed the Veteran with severe, recurrent MDD with psychotic features; alcohol dependence in early full remission; cocaine abuse in early full remission; and chronic PTSD.

10. During a January 2013 VA thoracolumbar spine examination, the Veteran reported that his low back disability had gotten worse.  The Veteran reported experiencing flare-ups, with the impact of limiting his ability to perform his duties as a construction contractor.  During initial range of motion testing, forward flexion was limited to 35 degrees, with objective evidence of pain first present at 35 degrees.  The Veteran was able to perform repetitive-use testing; however, no additional loss in range of motion was found.

The examiner noted that the Veteran suffered from the following functional losses or functional impairments of the thoracolumbar spine: less movement than normal; weakened movement; excess fatigability; incoordination and impaired ability to execute skilled movements smoothly; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  Although the examiner noted that the Veteran had IVDS, he did not suffer from any incapacitating episodes over the past 12 months.  The examiner recorded that the Veteran's low back disability required the constant use of a cane as an assistive device.

11. In a February 2016 affidavit, the Veteran stated that his service-connected disabilities, including his lower back, had caused extreme frustration on a daily basis.  The Veteran reported that the experienced severe chronic pain every day with little relief.  The Veteran then stated that his condition had deteriorated over time and, as a result of the limitations imposed by pain, he felt depressed, frustrated, and upset.

The Veteran then recounted that, prior to service, he was fit and actively participated in sports and that he never experienced such a level of sadness and frustration until he fell down a flight of stairs in service.  The Veteran later stated that he had strained interpersonal relationships, was extremely irritable, and engaged in isolating behaviors.  The Veteran concluded that he felt trapped and alone.

12. In August 2016, Dr. Brown, a licensed psychologist, reviewed the Veteran's entire claims file, conducted a telephone interview with the Veteran, and had the Veteran complete several evaluative questionnaires in regard to the pending PTSD and acquired psychiatric disorder claims.  Based upon his review of the claims file, his interview with the Veteran, the Veteran's self-report of symptoms, the Veteran's substance use disorder, and the Veteran's responses on six evaluation questionnaires, Dr. Brown opined that it was more likely than not that the Veteran suffered from PTSD as a result of his in-service fall down the stairs in 1981.  In support of this conclusion, Dr. Brown explained that the Veteran's physical and mental health problems were constant reminders of that in-service event and that these problems had not remitted since the fall.  Further, Dr. Brown then opined that the Veteran also suffered from MDD that was at least as likely as not aggravated by the service-connected low back and sciatica disabilities due to his constant pain.  Dr. Brown also provided an additional mental health diagnosis of somatic symptoms disorder.


CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial disability rating of 40 percent, but no higher, for a low back disability have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243-5242 (2017); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Burton v. Shinseki, 25 Vet. App. 1 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

2. The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303, 3.304(f) (2017).

3. The criteria for service connection for MDD have been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303, 3.310 (2017).

4. The criteria for service connection for headaches have been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5. The criteria for service connection for diabetes have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303 (2017).

6. The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Rating for a Low Back Disability

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, a Veteran expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Presently, the Veteran's low back disability is rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242-5243-the diagnostic codes for degenerative arthritis of the spine and intervertebral disc syndrome (IVDS).  Under this hyphenated diagnostic code, the Veteran's lumbar spine disability could be rated under either (1) the formula for rating IVDS based on incapacitating episodes, or (2) the general rating formula for diseases and injuries of the spine.  The Board finds the general rating formula to be more appropriate because while the Veteran has been diagnosed with IVDS, the record does not show that he suffered from any incapacitating episodes as defined in Note 1 to Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 ("For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.").

Under the general rating formula, a 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, if a claimant has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Lastly, a 100 rating is warranted where there is unfavorable ankylosis of the entire spine.  

Note 5 to the general rating formula defines unfavorable ankylosis as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spinal column is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Note 5 to the general rating formula also clarifies that "[f]ixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis." 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher evaluation in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Court of Appeals for Veterans Claims (Court) in Mitchell v. Shinseki explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  25 Vet. App. 32; see also 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

As indicated above in the Conclusions of Law section, the Board finds that the Veteran is entitled to at least a 40 percent initial rating for his low back disability.  In making this determination, the Board notes that, during the January 2013 VA thoracolumbar spine examination, forward flexion of the thoracolumbar spine was limited to 35 degrees, with objective evidence of pain first present at 35 degrees-criteria not sufficient to warrant a 40 percent rating.  However, the examiner also noted that the Veteran suffered from the following functional losses: less movement than normal; weakened movement; excess fatigability; incoordination and impaired ability to execute skilled movements smoothly; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  In consideration of the holdings in DeLuca, Mitchell, and Burton, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a rating of 40 percent are met for the entire claim period due to this additional loss of function. To that extent, the Veteran's claim will be granted.

Although this decision represents a partial grant of the benefit sought on appeal, the Board recognizes that further disposition of this issue would be premature at the present time as the Veteran indicated a worsening of his low back disability since the January 2013 VA examination in his February 2016 affidavit.  Accordingly, additional evidentiary development is necessary and is outlined in the Remand portion of this decision below.  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). 

Additionally, diabetes, hypertension, and headaches may be classified as "chronic diseases" eligible for presumptive service connection under 38 C.F.R. § 3.309(a).  The Board may consider presumptive service connection for "chronic diseases" on three bases: (1) chronicity during service, (2) continuity of symptomatology since service, and (3) manifestations to a degree of 10 percent disabling or more within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.303(b), 3.307(a)(3) (2016); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

Lastly, in specific regard to the Veteran's PTSD claim, establishing service connection for PTSD requires (1) a PTSD diagnosis conforming to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM); (2) a link, established by medical evidence, between a Veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

A. PTSD

In the instant case, after reviewing the record, the Board finds that service connection for PTSD is warranted.  As such, the Board will grant the Veteran's claim.

As was noted in the Findings of Fact section above, the evidence of record establishes that the Veteran is currently diagnosed with PTSD.  Next, the Board finds a link between the Veteran's current PTSD and service.  Specifically, in August 2016, Dr. Brown, a licensed psychologist, provided a positive, adequate nexus opinion linking the Veteran's current PTSD to his in-service fall down steps in 1981.  The Board acknowledges that, as a mental health professional, Dr. Brown is presumed (1) to know the DSM requirements applicable to his practice, and (2) to have taken the DSM requirements into account in providing a PTSD diagnosis.   As such, Dr. Brown's PTSD diagnosis must be presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor, unless there is evidence to the contrary.  See Cohen, 10 Vet. App. at 140.  

Lastly, the Board finds that there is credible supporting evidence that the claimed in-service fall actually occurred as it is documented in the Veteran's STRs.  The Board acknowledges that, in April 2013, the RO associated a memorandum with the Veteran's claims file indicating that there was not enough information to corroborate a stressor for PTSD claim purposes.  However, this memorandum was created despite the fact that the Veteran's STRs and VA treatment records contain multiple references to an in-service fall down stairs.  Additionally, it was created prior to the discussion of the fall as a stressor in Dr. Brown's August 2016 evaluation and opinion.

Accordingly, as the Veteran has satisfied the relevant criteria for service connection for PTSD, the Board finds that service connection is warranted.  As such, the Board will grant the claim.  See 38 C.F.R. § 3.304(f). 

B. MDD

Relatedly, as indicated in the Conclusions of Law section above, the Board also finds that the Veteran is entitled to service connection for MDD-a separate acquired psychiatric disorder other than PTSD-on a secondary basis.

In support of this determination, the Board first finds that the Veteran is currently diagnosed with MDD, as indicated above in the Findings of Fact section.  Next, the Board finds that the Veteran is presently service-connected for a low back disability and bilateral lower extremity sciatica.

Lastly, the Board finds that the evidence of record contains a competent nexus opinion linking the Veteran's MDD to his service-connected low back disability and bilateral lower extremity sciatica.  Specifically, in August 2016, Dr. Brown opined that it was at least as likely as not that the Veteran's MDD was aggravated beyond its natural progression by the Veteran's low back disability and bilateral lower extremity sciatica.  

In forming his opinion, Dr. Brown thoroughly reviewed the Veteran's claims file, conducted an interview with the Veteran, and had him complete several evaluative questionnaires.  Dr. Brown stated his conclusion explicitly, and supported it with reasoned analysis.  As such, the Board finds his opinion adequate for adjudicative purposes.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In light of the above, the Board finds that the Veteran presently has MDD that was aggravated by his service-connected low back disability and bilateral lower extremity sciatica.  As there are no negative nexus opinions of record, the Board will grant the claim.  See 38 C.F.R. § 3.310. 

C. Headaches

In light of the above grant of service connection for MDD, the Board also finds that the Veteran is entitled to service connection for headaches.  Accordingly, the Board will grant the Veteran's claim.

In support of this determination, the Board first notes that the Veteran suffers from headaches, as reported in his VA treatment records and April and May 2011 VA examination reports.

Similar to the Veteran's MDD claim, the Board finds that the Veteran's current headaches have been aggravated by his now service-connected MDD.  In support of this finding, the Board specifically relies upon the discussion of headaches and a TBI provided in the August 2012 VA treatment record recounted above in the Findings of Fact section.  As documented in that treatment record, the VA clinician first stated that the Veteran was suffering from headaches as a residual from both in-service and post-service TBIs.  The clinician then explained that while headaches and other symptoms should have resolved within a few days, weeks, or months following the TBI, the Veteran's current depression as well as alcohol and drug use-which Dr. Brown in August 2016 opined to be indicative of self-medicating behavior-caused a potential latency affect, allowing the headaches to continue to the present.  

The Board finds the August 2012 VA clinician's discussion to be a positive nexus linking the Veteran's headaches to his MDD.  As the requirements for service connection on a secondary basis have been satisfied, the Board will also grant the Veteran's headache claim.  See 38 C.F.R. § 3.310.

D. Diabetes and Hypertension

Comparatively, after reviewing the evidence of record, the Board finds that service connection for diabetes and hypertension is not warranted.  Specifically, the record is absent of any treatment or complaints of diabetes or hypertension in service.  Additionally, the record is devoid of a showing of any manifestations of these disabilities to a degree of 10 percent or more within the Veteran's first post-service year, or a showing of a continuity of symptoms since service.  Accordingly, these claims must be denied.


ORDER

An initial disability rating of 40 percent, but no higher, for a low back disability is granted.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for MDD is granted.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for diabetes is denied.

Entitlement to service connection for hypertension is denied.  


REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of the Veteran's claims for: (1) service connection for a right knee disability; (2) service connection for a left knee disability; (3) service connection for glaucoma; (4) service connection for a right shoulder disability; (5) service connection for a right arm disability; (6) an increased initial rating for right lower extremity sciatica; (7) an increased initial rating for left lower extremity sciatica; and (8) entitlement to a TDIU.  Additionally, further development is also required prior to additional adjudication of the Veteran's claim for an even higher rating for a low back disability. 

Increased Ratings for a Low Back Disability and Bilateral Lower Extremity Sciatica

In his February 2016 affidavit mentioned previously in the body of the Board's decision, the Veteran described severe pain and physical limitations which he attributed to his service-connected disabilities.  At the time the affidavit was completed, the Veteran was only service-connected for a low back disability and bilateral lower extremity sciatica.

VA's duty to assist a veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124).  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination"); see also 38 C.F.R. § 3.327.

In the instant case, the Board interprets the Veteran's February 2016 affidavit as a statement that his low back and sciatica disabilities have worsened in severity since the last VA examination of record in January 2013.  Accordingly, the Board will remand these issues so that a new examination may be obtained that more accurately reflects the state of the Veteran's disability picture with respect to his low back and sciatica.


Service Connection for Glaucoma, a Right Shoulder Disability, a Right Arm Disability, and Right and Left Knee Disabilities

Currently, the Veteran has yet to be afforded VA examinations or medical opinions with respect to his claims for service connection for glaucoma, a right shoulder disability, a right arm disability, and right and left knee disabilities.  A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.

The Board finds that the evidence satisfies the Waters/Colantonio criteria for the above-mentioned service connection claims.  Accordingly, the Board will remand these issues so that VA examinations and medical opinions may be obtained.

TDIU

Regarding the Veteran's claim for a TDIU, the Board will also remand it as the merits of this claim are dependent upon the remanded increased rating and service connection issues.  Where a pending claim is inextricably intertwined with other claims currently on appeal, the appropriate remedy is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).


Records

Lastly, given the need to remand the foregoing issues, updated VA treatment records should also be obtained.  In particular, the RO should attempt to obtain any VA treatment records dates since October 2012.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file-particularly those dated since October 2012.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above is completed to the extent possible, schedule the Veteran for VA examination(s) with an appropriate clinician to determine the current nature and severity of his low back disability and bilateral lower extremity sciatica.  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed and the results should be reported in detail. 

If the Veteran reports flare-ups of his low back disability, the clinician should attempt to provide an opinion in terms of whether symptoms experienced during a flare-up further reduce the Veteran's range-of-motion in terms of the degree of additional range-of-motion loss.

The clinician should also comment as to whether the Veteran currently suffers from ankylosis of the thoracolumbar spine or the entire spine.

All findings and a fully articulated rationale for any opinions expressed should be set forth in the examination report.

3. After Item (1) is completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of his current glaucoma.  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  

The clinician should then address whether it is at least as likely as not (50 percent probability or more) that the Veteran's glaucoma had its onset in, was caused by, or is otherwise related to service, to include as due to an in-service fall down a flight of stairs.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including an August 2012 VA treatment record wherein the Veteran was diagnosed with traumatic glaucoma. 

For any opinion rendered, the clinician should provide a complete rationale.  If the clinician cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

4. After Item (1) is completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any right shoulder disability  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  The clinician should then address the following:

(a) Please identify any current right shoulder disabilities by medical diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (August 2012) meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each right shoulder disability identified, please state whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in, was caused by, or is otherwise related to service, to include as due to an in-service fall down a flight of stairs.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim. 

A complete rationale for any opinions rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

5. After Item (1) is completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any right arm disability  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  The clinician should then address the following:

(a) Please identify any current right arm disabilities by medical diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (August 2012) meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each right arm disability identified, please state whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in, was caused by, or is otherwise related to service, to include as due to an in-service fall down a flight of stairs.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim. 

A complete rationale for any opinions rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

6. After Item (1) is completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any knee disability  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  The clinician should then address the following:

(a) Please identify any current knee disabilities by medical diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (August 2012) meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each knee disability identified, please state whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in, was caused by, or is otherwise related to service, to include as due to an in-service fall down a flight of stairs.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim. 

A complete rationale for any opinions rendered must be provided.  If you cannot provide the requested opinion without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

7. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


